PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
TANG, Hai
Application No. 16/662,780
Filed: 24 Oct 2019
For: SIGNAL PROCESSING METHOD AND APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to revive under 37 CFR 1.137(a), filed 15 December 2020, for the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the required issue fee on or before 30 November 2020, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed 31 August 2020.  Accordingly, the date of abandonment of this application is 01 December 2020.  A Notice of Abandonment was mailed 16 December 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required issue fee of $1000; 
(2) the petition fee of $2100; and
(3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200 or 1(888)786-0101.

This application is being referred to the Office of Data Management for processing into a patent. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	SHUI WAN YU
LADAS & PARRY LLP 
224 SOUTH MICHIGAN AVENUE, 
CHICAGO, IL 60604